Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Heidi Dragomir appeals the district court’s order accepting the recommendation of the magistrate judge in part and dismissing without prejudice for lack of standing claims Dragomir asserted on behalf of her minor child and dismissing claims Dragomir asserted on her own behalf for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. B.D. v. Griggs, No. 1:09-cv-00439-MR-DLH, 2010 WL 2775841 (W.D.N.C. July 13, 2010). We deny Dragomir’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.